       Case 1:19-cv-12036-FDS Document 1 Filed 09/30/19 Page 1 of 16



 1                             UNITED STATES DISTRICT COURT

 2                               DISTRICT OF MASSACHUSETTS

 3

 4 ASHLEY GERTZ, an individual; ALICIA                    Case No.
   SKARBEK, an individual,
 5
                 Plaintiff,                               COMPLAINT:
 6                                                          1. DECLARATORY JUDGMENT –
   vs.                                                         SECTION 17 OF THE
 7                                                             CONSULTANT AGREEMENT
   VANTEL PEARLS                                            2. DECLARATORY JUDGMENT –
 8 INTERNATIONAL/PEARLS IN THE                                 NON-SOLICITATION
   OYSTER INC. d/b/a VANTEL PEARLS, a                       3. BREACH OF GOOD FAITH AND
 9 Massachusetts corporation;                                  FAIR DEALING
   JOAN A. HARTEL, an individual; and                       4. BREACH OF WRITTEN
10 DOES 1 TO 10,                                               CONTRACT
                                                            5. BREACH OF ORAL CONTRACT
11               Defendants.                                6. FRAUD – INTENTIONAL
                                                               MISREPRESENTATION
12                                                          7. FRAUD – NEGLIGENT
                                                               MISREPRESENTATION
13
                                                          [REQUEST FOR JURY TRIAL]
14

15

16                                           THE PARTIES
17    1. Plaintiff Ashley Gertz is an individual residing in the State of Maryland.
18
      2. Plaintiff Alicia Skarbek is an individual residing in the State of Florida.
19
      3. Defendant Vantel Pearls International/Pearls In The Oyster Inc. d/b/a Vantel Pearls is a
20
         corporation with its principal place of business located at 111 Forbes Boulevard, Mansfield,
21

22       Massachusetts 02048.

23    4. Defendant Joan A. Hartel is an individual residing in the Commonwealth of Massachusetts.

24    5. The true names and capacities of those individuals and entities sued as DOES 1 through 10
25       are unknown to Plaintiff who, therefore, sues those Defendants by such fictitious names.
26
         Plaintiffs will seek leave of this Court to amend this Complaint to allege their true names and
27
         capacities when ascertained.
28
                                                    -1-
                                               COMPLAINT
         Case 1:19-cv-12036-FDS Document 1 Filed 09/30/19 Page 2 of 16



 1      6. Each Defendant has ratified and approved the acts of its agent and, at all material times, each

 2         of the Defendants were responsible in some manner for the acts, conduct, and damages,
 3
           alleged in this Complaint with the cooperation and knowledge of each and all Defendants.
 4
                                              JURISDICTION
 5
        7. This Court has Subject-Matter Jurisdiction pursuant to 28 U.S.C. § 1332, in that all parties to
 6
           this action are residents of different States, and the amount in controversy exceeds $75,000.
 7

 8      8. Specifically, Defendant Vantel Pearls International/Pearls In The Oyster Inc. d/b/a Vantel

 9         Pearls is a corporation that is domiciled in the Commonwealth of Massachusetts, and
10         Defendant Joan A. Hartel is also domiciled in the Commonwealth of Massachusetts. Plaintiff
11
           Ashley Gertz is domiciled in Maryland, while plaintiff Alicia Skarbek is domiciled in the
12
           State of Florida. Thus, complete diversity exists.
13
                                        STATEMENT OF FACTS
14

15 Vantel Pearls International/Pearls In The Oyster Inc.

16      9. Vantel Pearls International/Pearls In The Oyster Inc. d/b/a Vantel Pearls (“Vantel”) is a multi-

17         level marketing company – otherwise known as an “MLM” company – that manufactures
18         and distributes jewelry containing pearls.
19
        10. As with other MLM companies, Vantel markets and sells its products through a network of
20
           independent distributors (also referred to as “Consultants”) who are remunerated pursuant to
21
           a “Compensation Plan,” which provides for a structured series of rankings, commissions, and
22

23         bonuses based upon their sales volumes and the sales of Consultants placed beneath them.

24      11. The individuals that are aligned below a particular Consultant are known as that Consultant’s

25         “downline” or “downline organization.” The downline may also be referred to as a
26
           “genealogy.”
27
     The Sign-up Process
28
                                                      -2-
                                                 COMPLAINT
         Case 1:19-cv-12036-FDS Document 1 Filed 09/30/19 Page 3 of 16



 1      12. To become a Consultant for Vantel, an individual must access the Vantel website. From there

 2         the individual is directed to a webpage wherein he or she is advised to review, print out, and
 3
           sign Vantel’s “Consultant Agreement” and “Policies & Procedures.” The webpage does not
 4
           mandate the individual to actually access the Consultant Agreement and Policies &
 5
           Procedures, nor does it require the individual to actually sign the documents before
 6
           proceeding through the Vantel webpage. That is, an individual may become a Consultant
 7

 8         without ever agreeing to any of the terms and restrictions set forth in Vantel’s Consultant

 9         Agreement and Policies & Procedures.
10      13. After proceeding through Vantel’s webpage, the individual is then required to submit contact
11
           information. Vantel enters this contact information into the company’s database, creates a
12
           Consultant account, and assigns the new Consultant an identification number. After
13
           completing that process, the Consultant is then permitted to participate in Vantel’s
14

15         Compensation Plan.

16      14. Once the Consultant receives his or her identification number, a contract is formed between

17         Vantel and the Consultant. The Consultant Agreement, Compensation Plan, and Policies &
18         Procedures collectively comprise Vantel’s “Distributor Agreement.”
19
     The Inconsistent Terms
20
        15. According to Section 62 of the Policies & Procedures, Vantel may terminate its Consultants
21
           in the event of a violation of the Distributor Agreement. However, according to Section 17
22

23         of the Consultant Agreement, Vantel may terminate its Consultants for any or no reason at

24         all. Thus, the Distributor Agreement contains conflicting terms regarding Vantel’s right to

25         terminate its Consultants. As discussed below, Vantel relies heavily on this conflict in order
26
           to commit fraud against its Consultants.
27
     The False MLM Promise
28
                                                      -3-
                                                COMPLAINT
      Case 1:19-cv-12036-FDS Document 1 Filed 09/30/19 Page 4 of 16



 1   16. Vantel entices Consultants to join its sales force through the offer of the “MLM Promise.”

 2      The MLM Promise is a representation that if a Consultant works hard and builds his or her
 3
        downline, then after a few years, the Consultant can sit back and enjoy a care-free lifestyle
 4
        by living off the Consultant’s residual commission generated by his or her downline
 5
        organization. In addition, Vantel represents to its Consultants that their distributorship
 6
        position is a business that they own, which they can work whenever and wherever they want.
 7

 8   17. The MLM Promise is an ongoing representation that is made via Vantel’s marketing

 9      materials, training tools, live events, phone conferences, and even in Vantel’s Policies &
10      Procedures. For instance, in Vantel’s “Opportunity Brochure,” its owner and CEO, Joan A.
11
        Hartel (“Hartel”), states the following message to prospective Consultants in order to get
12
        them to join the company:
13
                “Vantel Pearls Team is so grateful to have this opportunity, this chance to offer you
14

15              something that can change the course of your life – in small ways and in earth-

16              shattering ways. All you have to do is believe. (And work hard).”

17   18. The Brochure also make the following representations:
18              “It pays to be a Vantel Pearls Consultant! Our Commission structure is built to
19
                reward you for building your business and doing what you love!”
20
                ...
21
                “Vantel Pearls offers the opportunity to build a business that fits your life, on your
22

23              terms. A business that thrives when you add your own brand of personality, when you

24              make it uniquely yours.”

25   19. In addition to the foregoing, Vantel touts the following messages in its training tools and
26
        Compensation Plan:
27
                The Vantel opportunity offers “unlimited” income.
28
                                                 -4-
                                             COMPLAINT
      Case 1:19-cv-12036-FDS Document 1 Filed 09/30/19 Page 5 of 16



 1              ...

 2              “[Vantel’s] mission is to offer an opportunity for women to live a balanced lifestyle
 3
                while building their own business, which will inspire them to achieve joyous,
 4
                authentic and abundant lives.”
 5
                ...
 6
                “Start your own business today!”
 7

 8              ...

 9              “Pursue a rewarding career as a leader developing active teams.”
10              ...
11
                “The Vantel Pearls Career Path provides an opportunity for financial
12
                independence.”
13
                ...
14

15              “Personal sponsoring and meeting and forming new relationships including hosts and

16              guests provides an opportunity to build your organization with personally sponsored

17              recruits and is the basis for your continued success.”
18   20. The representations referenced above are merely a small sample of what Vantel tells its
19
        Consultants to entice them to continue building their distributorship positions to a point of
20
        financial success. However, in reality, none of the representations are true.
21
     21. For example, despite what Vantel represents, Consultants are not really given an opportunity
22

23      to “start [their] own business” when enrolling with the company. In actuality, a Consultant’s

24      business is not his or her business at all, but instead an asset that Vantel can take away with

25      impunity for its own pecuniary benefit whenever it pleases. That Vantel can do this is entirely
26
        inconsistent to what is constantly represented by the company to its Consultants.
27
     22. Nor do Consultants actually have the opportunity to receive “unlimited” income or “financial
28
                                                  -5-
                                             COMPLAINT
        Case 1:19-cv-12036-FDS Document 1 Filed 09/30/19 Page 6 of 16



 1        independence” after opting to pursue a “career” path by building his or her Vantel business.

 2        To the contrary, once a Consultant works hard to achieve a high rank with the corresponding
 3
          income level, Vantel arbitrarily terminates that Consultant, thereby confiscating all of the
 4
          residual income for its own pecuniary benefit. In doing this, Vantel either relies on
 5
          unconscionable terms embedded within the Distributor Agreement, or, in the alternative, will
 6
          conjure pretextual reasons to justify the termination. All in all, Vantel sole purpose for
 7

 8        carrying out this scheme is to line its own pockets while stripping its Consultants of their

 9        hard-earned, “unlimited” income.
10     23. Lastly, although Vantel’s Consultants are supposed to be independent contractors operating
11
          their own independent business, Vantel exercises complete control over the Consultant, and
12
          if a Consultant does not do exactly what it demands, then Vantel will terminate the Consultant
13
          and confiscate all of the Consultant’s assets – being the downline he or she built through his
14

15        or her hard work and effort. Vantel does this by using vague and unenforceable provisions in

16        the Distributor Agreement to manufacture violations in which to terminate the Consultant.

17 Plaintiffs as Consultant

18     24. Plaintiffs enrolled as Vantel Consultants in or around April 18, 2016. Plaintiffs never agreed
19
          to, nor did they sign the Consultant Agreement and the Policies & Procedures when they
20
          enrolled in 2016.
21
       25. At the time of their enrollment, Plaintiffs relied on the MLM Promise represented by Vantel
22

23        and Hartel. As stated above, the MLM Promise was a continuing representation that was

24        constantly being touted to Plaintiffs in order for them to continue building their respective

25        businesses.
26
       26. Based upon the MLM Promise, Plaintiffs believed that after they built their downline
27
          organization to a certain level of success, they would be able to possess sufficient residual
28
                                                    -6-
                                               COMPLAINT
         Case 1:19-cv-12036-FDS Document 1 Filed 09/30/19 Page 7 of 16



 1         income from their downline to allow them to enjoy a more leisurely lifestyle.

 2      27. After joining Vantel, Plaintiffs worked tirelessly during the next several years and built up
 3
           their downline organization. In fact, Plaintiffs achieved the rank of #1 and #2 organizational
 4
           sales and earned the titles of “Pearl Director” and “Gold Leader.” Plaintiffs were earning
 5
           approximately $50,000 a month, collectively.
 6
     The Pearl Fest Event
 7

 8      28. In or around June 23, 2019, Vantel held a private event in Rhode Island for all Consultants to

 9         attend. The event was named, “Pearl Fest.”
10      29. In order to attend Pearl Fest a Consultant would be required to encumber certain expenses
11
           such as cost for purchasing the event’s ticket, cost of travel, and cost of lodging. Needless to
12
           say, the event mandated significant time, expense, and dedication on part of a Consultant who
13
           opted to participate.
14

15      30. There is no mandate that a Consultant participate at Vantel events since Consultants are

16         characterized as independent contractors. The decision to attend Vantel events rests solely at

17         the discretion of the Consultant and no one else. This coincides with Vantel’s representation
18         that its Consultants operate their “own business” at their own pleasure. However, as explained
19
           below, this is not what Vantel practices.
20
     Plaintiffs’ Termination
21
        31. Although Plaintiffs expected to attend the Pearl Fest event, they were unable to do so due to
22

23         personal matters that suddenly arose. For this reason, Plaintiffs notified Vantel that they could

24         not be present at Pearl Fest due to these matters.

25      32. After being notified of this, Vantel emailed Plaintiffs stating that if Plaintiffs did not attend
26
           the event, that they would jeopardize their “future” with the company. After having received
27
           this threat, Plaintiff did all they could to attend, but still could not make it due to their
28
                                                       -7-
                                                  COMPLAINT
      Case 1:19-cv-12036-FDS Document 1 Filed 09/30/19 Page 8 of 16



 1      conflicts.

 2   33. Then, on June 28, 2019 (only 5 days after the event), Plaintiffs received a termination letter
 3
        from Vantel stating that their respective distributorship positions have been terminated
 4
        pursuant to Section 17 of the Consultant Agreement. There were no other reasons given for
 5
        the termination.
 6
     34. As mentioned above, Section 17 of the Consultant Agreement states that a Consultant can be
 7

 8      terminated for any or no reason. However, Section 17 of the Consultant Agreement conflicts

 9      with Section 62 of the Vantel Policies & Procedures, which states that a Vantel Consultant
10      may only be terminated in the event of a violation of the Distributor Agreement. In addition,
11
        Section 17 of the Consultant Agreement contradicts the MLM Promise that has been touted
12
        to Plaintiffs to induce them to continue building their respective businesses. For these reasons,
13
        Plaintiffs believed their terminations were totally unjustified.
14

15   35. It was clear to Plaintiffs that their terminations had nothing to do with Vantel’s purported

16      right to terminate, but everything to do with its displeasure with Plaintiffs for failing to appear

17      at Pearl Fest. In other words, Vantel terminated Plaintiffs solely as a means of retaliation for
18      not adhering to its demands, even though it is represented to Plaintiffs that they are
19
        independent contractors and have no duty to attend corporate events.
20
     36. In addition, Plaintiffs believe Vantel’s decision to terminate their positions was so it could
21
        avoid paying residual commissions to Plaintiffs and confiscate their businesses for its own
22

23      pecuniary benefit.

24   37. Either way, the terminations were wrongful and unjustified.

25   38. Accordingly, on July 15, 2019, Plaintiffs sent a letter to Vantel explaining why their
26
        terminations were wrongful. It was not until July 23, 2019 that Vantel responded with their
27
        own letter. In their July 23rd letter, Vantel mentioned, for the first time, that it terminated
28
                                                   -8-
                                              COMPLAINT
       Case 1:19-cv-12036-FDS Document 1 Filed 09/30/19 Page 9 of 16



 1       Plaintiffs for violating the non-solicitation provision embedded within its Policies &

 2       Procedures. This allegation (which is entirely untrue in and of itself) was never stated
 3
         anywhere in Plaintiffs’ June 28th termination letters and appeared to have been included, as
 4
         an after-thought, to justify Plaintiffs’ termination. On information and belief, Vantel knew
 5
         that Plaintiffs’ terminations were unjustified. It therefore “fished out” whatever information
 6
         it could after Plaintiffs’ July 15th letter to manufacture a pretextual reason for the
 7

 8       terminations. This constitutes fraud and bad faith on behalf of Vantel.

 9                                             COUNT 1
10   DECLARATORY JUDGMENT – SECTION 17 OF THE CONSULTANT AGREEMENT
11
                                     (By Plaintiffs Against Vantel)
12
      39. Plaintiffs incorporate by reference all preceding paragraphs as though fully set forth here.
13
      40. According to Section 17 of the Consultant Agreement, Vantel contends that it has a right to
14

15       terminate Plaintiffs’ distributorship positions for any or no reason.

16    41. Plaintiffs contend Section 17 of the Consultant Agreement is unenforceable for the following

17       reasons:
18           a. Section 17 is unconscionable under Massachusetts law; and
19
             b. Section 17 is unenforceable as being illusory;
20
      42. Plaintiffs also contend that Vantel is equitably estopped from relying on Section 17.
21
      43. Thus, there exists a dispute as to the enforceability of Section 17 of the Consultant
22

23       Agreement.

24    44. Plaintiff seeks an Order from this Court that Section 17 is not enforceable as against these

25       Plaintiffs.
26
                                               COUNT 2
27
                       DECLARATORY JUDGMENT – NON-SOLICITATION
28
                                                    -9-
                                               COMPLAINT
     Case 1:19-cv-12036-FDS Document 1 Filed 09/30/19 Page 10 of 16



 1                                   (By Plaintiffs against Vantel)

 2   45. Plaintiffs incorporate by reference all preceding paragraphs as though fully set forth here.
 3
     46. According to Section 11 of the Consultant Agreement, a Consultant may not solicit another
 4
        Vantel Consultant to “cease doing business with the Company or otherwise alter their or its
 5
        relationship with the Company.”
 6
     47. Vantel contends that its non-solicitation provision is enforceable.
 7

 8   48. Plaintiffs contend that the non-solicitation is not enforceable under Massachusetts law.

 9   49. Thus, a dispute exists as to the enforceability of the non-solicitation provision.
10   50. Plaintiffs seeks an order from this Court that Section 11 is not enforceable as against these
11
        Plaintiffs.
12
                                               COUNT 3
13
                       BREACH OF GOOD FAITH AND FAIR DEALING
14

15                                   (By Plaintiffs against Vantel)

16   51. Plaintiffs incorporate by reference all preceding paragraphs as though fully set forth here.

17   52. Plaintiffs and Vantel entered into a contract wherein Plaintiffs would promote and distribute
18      Vantel’s products in exchange to receive commissions pursuant to Vantel’s Compensation
19
        Plan.
20
     53. The contract entails an implied obligation to act if good faith and fair dealing.
21
     54. Vantel breached the implied covenant of good faith and fair dealing by, among other things:
22

23          a. Terminating Plaintiffs’ distributorship positions solely to avoid paying commissions

24              that were otherwise vested to Plaintiffs;

25          b. Terminating Plaintiffs distributorship positions as a means of retaliation for Plaintiffs
26
                failing to comply with its demands to appear at Pearl Fest; and
27
            c. Terminating Plaintiffs distributorship positions by using false, pre-textual reasons for
28
                                                   -10-
                                               COMPLAINT
     Case 1:19-cv-12036-FDS Document 1 Filed 09/30/19 Page 11 of 16



 1               the termination, such as the false allegation that Plaintiffs violated Vantel’s non-

 2               solicitation provision.
 3
     55. Plaintiffs have fully performed under the contract.
 4
     56. Vantel was never excused from performing under the contract.
 5
     57. As a result of Vantel’s breach, Plaintiffs have been damaged in an amount to be proven at
 6
        trial.
 7

 8                                             COUNT 4

 9                             BREACH OF WRITTEN CONTRACT
10                                   (By Plaintiffs against Vantel)
11
     58. Plaintiffs incorporate all preceding paragraphs as though fully set forth here.
12
     59. Although Plaintiffs contend that they never entered into a written agreement with Vantel,
13
        they plead this claim in the alternative
14

15   60. Plaintiffs and Vantel had a written agreement identified as the Distributor Agreement, which

16      granted Plaintiffs the opportunity to build a business and earn commissions based upon their

17      sales, and the sales of others, of Vantel Products.
18   61. According to the Distributor Agreement, specifically Section 62 of the Policies & Procedures,
19
        Plaintiffs may only be terminated in the event of a violation of the Distributor Agreement. As
20
        mentioned above, Section 17 of the Consultant Agreement is unenforceable and therefore not
21
        applicable.
22

23   62. Plaintiffs have performed all obligations requirement of them under the terms of the

24      Distributor Agreement.

25   63. Vantel has never been excused from performing its obligations under the Distributor
26
        Agreement.
27
     64. Vantel breached the Distributor Agreement by terminating Plaintiffs without any cause or
28
                                                   -11-
                                              COMPLAINT
     Case 1:19-cv-12036-FDS Document 1 Filed 09/30/19 Page 12 of 16



 1      violation of the agreement.

 2   65. As a result of Vantel’s breach, Plaintiffs have been damaged in an amount to be proven at
 3
        trial.
 4
                                              COUNT 5
 5
                                 BREACH OF ORAL CONTRACT
 6
                                    (By Plaintiffs Against Vantel)
 7

 8   66. Plaintiffs incorporate by reference all preceding paragraphs as though fully set forth here.

 9   67. Plaintiff entered into an oral agreement with Vantel. According to the terms of the oral
10      agreement, Plaintiffs were promised an opportunity to have “their own business” and earn
11
        “unlimited” income if they opted to pursue a “career’ path with Vantel by building their
12
        downline organization. Plaintiffs were also offered to earn commission based upon their sales
13
        of Vantel products, and the sales of others within their downline organization. Lastly,
14

15      pursuant to the foregoing representations, Plaintiffs believed the oral contract to include a

16      term that Plaintiffs could only be terminated for cause.

17   68. Plaintiffs agreed to the terms of the oral agreement and continued to build their downline
18      organization to a point of financial success.
19
     69. Vantel was never excused from performing its obligations under the agreement.
20
     70. Vantel breached the oral agreement by arbitrarily terminating Plaintiffs and confiscating their
21
        respective businesses for its own pecuniary benefit.
22

23   71. As a result of Vantel’s breach, Plaintiffs have been damaged in an amount to be proven at

24      trial.

25                                            COUNT 6
26
                      FRAUD – INTENTIONAL MISREPRESENTATION
27
                                (By Plaintiffs against all Defendants)
28
                                                  -12-
                                              COMPLAINT
     Case 1:19-cv-12036-FDS Document 1 Filed 09/30/19 Page 13 of 16



 1   72. Plaintiffs incorporate all preceding paragraphs as though fully set forth here.

 2   73. In or around April 2016 and throughout the course of Plaintiffs’ distributorship, Vantel made
 3
        representations identified as the MLM Promise. This representation was made via Vantel’s
 4
        website, its marketing materials, its marketing tools, at live events, and even in Vantel’s
 5
        Policies & Procedures.
 6
     74. This was a promise that if Plaintiffs enrolled with the company and worked hard to build their
 7

 8      downline organizations, then they would be afforded an opportunity to earn “unlimited”

 9      income in the form a residual commission. By doing this, Plaintiffs would eventually be able
10      to step aside and live a more carefree lifestyle from their residual commissions.
11
     75. In addition, Defendants represented that Plaintiffs’ distributorship positions was their “own
12
        business” that they could operate to at their own convenience. Defendants representations
13
        made it appear as if Plaintiffs’ business was an asset that they can sell, transfer, or even will.
14

15   76. The representations referenced above were false. For example, despite what Vantel

16      represents, Consultants are not really given an opportunity to “start [their] own business”

17      when enrolling with the company. In actuality, a Consultant’s business is not his or her
18      business at all, but instead an asset that Vantel can take away with impunity for its own
19
        pecuniary benefit whenever it pleases. That Vantel can do this is entirely inconsistent to what
20
        is constantly represented by the company to its Consultants.
21
     77. Nor do Consultants actually have the opportunity to receive “unlimited” income or “financial
22

23      independence” after opting to pursue a “career” path by building his or her Vantel business.

24      To the contrary, once a Consultant works hard to achieve a high rank with the corresponding

25      income level, Vantel arbitrarily terminates that Consultant, thereby confiscating all of the
26
        residual income for its own pecuniary benefit. In doing this, Vantel either relies on
27
        unconscionable terms embedded within the Distributor Agreement, or, in the alternative, will
28
                                                  -13-
                                              COMPLAINT
     Case 1:19-cv-12036-FDS Document 1 Filed 09/30/19 Page 14 of 16



 1      conjure pretextual reasons to justify the termination. All in all, Vantel sole purpose for

 2      carrying out this scheme is to line its own pockets while stripping its Consultants of their
 3
        hard-earned, “unlimited” income.
 4
     78. Lastly, although Vantel’s Consultants are supposed to be independent contractors operating
 5
        their own independent business, Vantel exercises complete control over the Consultant, and
 6
        if a Consultant does not do exactly what it demands, then Vantel will terminate the Consultant
 7

 8      and confiscate all of the Consultant’s assets – being the downline he or she built through his

 9      or her hard work and effort. Vantel does this by using vague and unenforceable provisions in
10      the Distributor Agreement to manufacture violations in which to terminate the Consultant.
11
     79. Plaintiffs justifiably relied on Defendants’ misrepresentation by spending years to build their
12
        respective business to a point of financial success. Indeed, as stated above, Plaintiffs had
13
        achieved the prestigious ranks of “Pearl Director” and “Gold Leader” and were earning
14

15      approximately $50,000 a month, collectively. However, despite having devoted all these

16      efforts to reach their goal of “unlimited” income, Defendants arbitrarily terminated Plaintiffs

17      and confiscated all their income for their own benefit.
18   80. Defendants always knew that their representations were false; yet, kept this information
19
        hidden from Plaintiffs. Thus, Defendants malicious actions were intentional and meant to
20
        harm Plaintiffs.
21
     81. As a result of Defendants’ conduct, Plaintiffs have been damaged in an amount to be proven
22

23      at trial.

24   82. Defendants’ actions as described above were made under circumstances constituting

25      oppression, malice, fraud, and represent a conscious disregard for the rights of Plaintiffs while
26
        lining their own pockets. Plaintiffs are therefore entitled to punitive and exemplary damages
27
        in an amount to be decided according to proof.
28
                                                  -14-
                                              COMPLAINT
     Case 1:19-cv-12036-FDS Document 1 Filed 09/30/19 Page 15 of 16



 1                                              COUNT 7

 2                          FRAUD – NEGLIGENT MISREPRESENTATION
 3
                                 (By Plaintiffs against all Defendants)
 4
     83. Plaintiffs incorporate by reference all preceding paragraphs as though fully set forth here.
 5
     84. Defendants made representations identified as the MLM Promise, which are identified above.
 6
     85. Defendants had a legal duty to supply correct information to Plaintiffs because it had entered
 7

 8       into a contractual relationship with Plaintiffs.

 9   86. Defendants representations were false.
10   87. Defendants had no reasonable basis for making those representations.
11
     88. Plaintiffs justifiably relied on those representations.
12
     89. As a result of Defendants’ representation, Plaintiffs have been damaged in an amount to be
13
         proven at trial.
14

15 WHEREFORE, PLAINTIFFS PRAY AS FOLLOWS:

16   1. For compensatory damages in an amount to be proven at trial.

17   2. For an award of exemplary and punitive damages;
18   3. For costs and attorney’s fees;
19
     4. For an Order that Section 17 of the Consultant Agreement is unenforceable;
20
     5. For an Order that Section 11 of the Consultant Agreement is unenforceable.
21
     6. For such other and further relief as the Court deems just and proper.
22

23   7. A request for a jury trial of all issues.

24                                      JURY TRIAL DEMAND

25       Plaintiffs hereby demand a trial by jury on all issues so triable.
26
27

28
                                                    -15-
                                                COMPLAINT
        Case 1:19-cv-12036-FDS Document 1 Filed 09/30/19 Page 16 of 16



 1

 2                                              Respectfully submitted,
                                                Plaintiffs,
 3
                                                ASHLEY GERTZ and ALICIA SKARBEK,
 4                                              By their Attorneys,

 5                                              _/s/ Travis J. Jacobs_______________
                                                Travis J. Jacobs, Esq. (BBO #671921)
 6                                              Amie DiGiampaolo, Esq. (BBO #662558)
                                                THE JACOBS LAW, LLC
 7
                                                36 Bromfield Street, Suite 502
 8                                              Boston, MA 02108
                                                T: (800) 652-4783
 9                                              tjacobs@thejacobslaw.com
     DATED: September 27, 2019                  amied@thejacobslaw.com
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                         -16-
                                      COMPLAINT
